Case 8:20-cv-00043-SB-ADS Document 196 Filed 06/02/21 Page 1of1 Page ID #:4034

WHEN RECORDED MAIL TO:

Bureau of Consumer Financial Protection

Attn: Annais Ramirez- Velazquez, Seat No. 2171A
1700 G St. NW

Washington, DC 20552

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

 

Bureau of Consumer Financial Protection

PLAINTIFF(S), CV 8:20-cv-00043

 

Chou Team Realty, LLC, et al. ABSTRACT OF JUDGMENT/ORDER

 

DEFENDANT(S).

I certify that in the above-entitled action and Court, Judgment/Order was entered on May 10, 2021
in favor of Bureau of Consumer Financial Protection

whose address is 1700 G St. NW, Washington, DC 20552

and against Bilal Abdelfattah a/k/a Belal Abdelfattah, a/k/a Bill Abdel

whose last known address is 118 Prospect, Irvine, CA 92618

 

 

for $3,262,244 Principal, $0 Interest, $0 Costs,
and $0 Attorney Fees.

ATTESTED this 2 day of June 5 20) 2,

Judgment debtor’s driver's license no. and state; (last 4 digits) [] Unknown.
Judgment debtor’s Social Security number; (last 4 digits) [] Unknown.

 

No stay of enforcement ordered by Court
(] Stay of enforcement ordered by Court, stay date ends

 

Judgment debtor's attorney’s name and address and/or address at which summons was served:

 

 

 

 

 

peedee Aine, oer een CLERK, U.S. DISTRICT COURT
13668 Heatherwood Dr. ) / ae 8
Corona, CA 92880 By “Oy i Wt | qui

| Deputy Clerk

Daniel Tamayo

NOTE: JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OF INTEREST OF THE DISTRICT OF ORIGIN
AND CALCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

 

G-18 (03/12) ABSTRACT OF JUDGMENT/ORDER
